EXHIBIT 10.3

TIDEWATER INC.

COMPANY PERFORMANCE EXECUTIVE OFFICER

ANNUAL INCENTIVE PLAN

FOR FISCAL YEARS 2010, 2011 AND 2012

 

I. PLAN OBJECTIVE

The primary objective of the Tidewater Inc. Company Performance Executive
Officer Annual Incentive Plan (the “Executive Incentive Plan” or the “Plan”) is
to reward Tidewater’s executive officers for their assistance in helping
Tidewater Inc. (the “Company”) achieve its financial and operating goals for the
fiscal year. The Plan links a significant element of potential variable annual
compensation to the accomplishment of these goals.

The Compensation Committee of the Board of Directors established the Plan to
maximize Tidewater’s deduction under Section 162(m) of the Internal Revenue Code
(“Section 162(m)”), provided that such actions are consistent with its
philosophy and in the best interest of Tidewater and its shareholders. At the
Company’s 2008 Annual Meeting of Stockholders, the stockholders approved the
material terms of the performance goals applicable to the Plan in order to
qualify amounts paid as performance-based compensation under Section 162(m). The
provisions of this Plan document operate in conjunction with and are subject to
the material terms of the Plan approved by the stockholders at the 2008 Annual
Meeting. The stockholders will be asked to reapprove the performance goals at
the 2013 Annual Meeting of Stockholders in accordance with the requirements of
Section 162(m). The provisions hereof are subject to the material terms of the
Plan as last approved by the stockholders. Notwithstanding the provisions of
Section 162 (m), the Compensation Committee may award compensation outside of
the Plan that is not fully tax deductible, if the Compensation Committee
determines that such award is consistent with its philosophy and in the best
interest of Tidewater and its stockholders. Such compensation issued outside of
the Plan shall include but not be limited to the Tidewater Inc. Individual
Performance Annual Incentive Plan, which is a separate plan providing annual
awards based upon an evaluation of individual performance.

 

II. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company; provided that all of the members of the Compensation
Committee qualify as “outside directors” under Section 162(m). If all of the
members do not so qualify, the Plan shall be administered by a special
subcommittee of the Compensation Committee, all of the members of which qualify
as “outside directors” under Section 162(m). The term “Committee” shall be used
herein to refer to the committee that is currently authorized to administer the
Plan. The authority of the Committee shall include, in particular, authority to:

 

  A. designate participants and target award percentages for a particular year;

 

  B. establish performance goals and objectives for a particular year;



--------------------------------------------------------------------------------

  C. consider the achievement of the performance goals and objectives and
whether any payment will be made hereunder;

 

  D. establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan; and

 

  E. certify as to whether performance goals have been met.

The Committee may use its discretion to reduce or to eliminate, but not to
increase, the bonus amount payable to a participant under the Plan formula.

 

III. BASIC PLAN CONCEPT

The Plan concept focuses upon Tidewater’s performance in the areas of economic
value added (“EVA”), safety and individual performance.

 

IV. ELIGIBILITY CRITERIA

Eligibility for participation in the Plan is limited to those executive officers
who have a potential to earn compensation in excess of $1,000,000. The specific
executive officers who will participate in the Plan will be reviewed and
determined annually by the Committee no later than June 29 of each fiscal year.
The Committee has determined that the participants in this Plan and in the
Company’s Management Annual Incentive Plan shall constitute the “specified
employees” of the Company under Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (“Section 409A”).

 

V. PERFORMANCE MEASURES AND STANDARDS

The performance goals approved by the Company’s stockholders at the 2008 Annual
Meeting of Stockholders included EVA and safety and the Committee has designed
an annual bonus program for fiscal 2010, 2011 and 2012 under which potential
bonuses will be based upon those factors.

 

VI. AWARD OPPORTUNITIES

By June 29 of each fiscal year, the Committee will specify potential target
incentive awards for each participant. These amounts are determined based upon
each eligible participant’s base salary in effect on June 29 of the fiscal year
multiplied by the target percent associated with the participant’s position
within the Company. This percentage increases or decreases based upon
performance above or below the target. The annual award to a participant under
this Plan may not exceed $3 million.

 

VII. COMPANY PERFORMANCE CRITERIA

The Company performance annual bonus amount will be based upon EVA growth and
safety. At target performance levels, each performance component would generate
the following:

 

EVA

   50% of target bonus

Safety

   25% of target bonus

 

2



--------------------------------------------------------------------------------

The remaining 25% of the target bonus amount will be eligible for payment under
the Individual Performance Executive Office Annual Incentive Plan. At EVA and
safety levels above and below the target levels, the 50%/25% relationship will
change. The EVA bonus declared shall not exceed five times target. The safety
portion of the bonus shall not exceed one and one-half times target for
exceptional performance.

 

VIII. DETERMINATION OF BONUS AMOUNT

The performance criteria described below will be used to determine potential
annual bonus amounts. No later than June 29 of each fiscal year, the economic
value added and safety performance goals for that fiscal year will be
established by the Compensation Committee in writing or will be reflected in
minutes of a Compensation Committee meeting.

 

  A. EVA Criteria. Economic Value Added (“EVA”) equals net operating profit
after taxes (“NOPAT”), less a charge for capital employed. NOPAT equals revenues
less operating expenses (including depreciation) and taxes on operating profit.
The capital charge equals capital employed multiplied by the weighted average
cost of debt and equity.

Certain adjustments to NOPAT will be made in determining EVA. Accordingly, the
following items reported in the Company’s consolidated statement of earnings
will be added to or subtracted from NOPAT as reported in order to determine EVA
for purposes of the Plan:

 

  1. Cumulative effect of accounting changes;

 

  2. Extraordinary items, as that term is defined in Accounting Principles Board
Opinion #30;

 

  3. Discontinued operations;

 

  4. Unusual or infrequently occurring items (less the amount of related income
taxes), as that term is used in Accounting Principles Board Opinion #30; and

 

  5. All other items that resulted in adjustment to the EVA calculation for
purposes of determining the annual bonuses paid by the Company for prior fiscal
years.

The EVA target is set at $5 million additional EVA per year, but may be changed
by the Committee for a future fiscal year in its discretion within the first 90
days of such fiscal year.

In order to limit volatility in annual bonus payouts and to tie payouts to
sustainable value creation, a bonus bank mechanism applies to the portion of the
bonus based upon EVA and paid through the Plan.

The materials presented to the Committee by Stern Stewart & Co. at the Committee
meeting held January 21, 2009 (the “Stern Stewart Materials”)

 

3



--------------------------------------------------------------------------------

provide examples of the calculation of the potential declared EVA portion of the
bonus under various scenarios. The Committee is under no obligation to declare
or pay an EVA portion of the bonus. The declared EVA portion of the bonus for a
participant may not exceed five times the target EVA portion. Any declared EVA
bonus is credited to a participant’s personal bonus bank account each year, with
a payout of (a) up to the lesser of the declared EVA portion for that year or
150% of the target bonus, and (b) one-third of any net positive bank balance
paid out. The remaining two-thirds of the bonus bank is held at risk.

In a year in which the EVA bonus declared is a negative number, this negative
amount determined according to the Stern Stewart Materials is deducted from the
bonus bank; provided that a participant’s bonus bank balance will not be reduced
for any year below negative 0.5 of the participant’s EVA portion target for that
year.

Residual amounts, including negative balances, are banked forward to be credited
or debited against future declared bonus amounts. If a negative balance is more
than half of a future positive declaration, one-third of the negative balance
will be deducted against the positive declaration in that year, with the
remaining negative balance carried forward to subsequent years. If a negative
balance is less than half of a future positive declaration, the entire negative
balance will be deducted in that period. Negative balances shall not be held as
claims against employees who leave the payroll for any reason.

 

  B. Safety Criteria. The safety performance measurement is determined by
achievement of the Company's overall established safety performance goals for
the fiscal year, established in writing by the Committee by inclusion with the
minutes of a Committee meeting or by written consent no later than 90 days after
the beginning of the fiscal year. Under this performance measure, potential
payout is directly correlated with the Total Recordable Incident Rate (TRIR) for
the current fiscal year. “Total Recordable Incident Rate” is defined as follows:

 

(Loss Time Accidents + Recordable
Incidents) X
200,000 (man hours)     

 

=

  Total Recordable Incident
Rate per
200,000 man hours of
exposure    Total Man Hour Exposure          

Non-job related deaths will not count toward the TRIR. A TRIR below a certain
level will permit a safety payment to a participant in an amount that is greater
than 25% of the pool funding amount, which under the pre-established formula may
not exceed 150% of 25% of the target pool funding amount, except the Committee
may determine not to award all or a portion of this additional amount. Pro
rating will be permitted. The safety performance portion of the Plan operates
independently from the EVA portion and the EVA bonus bank does not impact the
payout based upon safety performance. The Committee may determine not to pay the
safety portion of the bonus, because of the occurrence of one or more fatalities
or for any other reason.

 

4



--------------------------------------------------------------------------------

IX. TERMINATION OF EMPLOYMENT

 

  A. If a participant’s employment is terminated because the participant dies or
if the participant becomes disabled, as “disability” is defined in Section 409A,
unless otherwise determined by the Committee, the participant or, in the case of
death, the participant’s estate or heirs, shall be paid:

 

  1. any positive balance in the participant’s bonus bank 30 days following
termination of employment, and

 

  2. a pro rata bonus for the fiscal year in which termination occurs based upon
the level of satisfaction of the performance criteria in effect for such year
and the percentage of salary applicable to such participant’s bonus, but applied
to the actual salary amount paid to the participant for the portion of the year
that the participant was employed. Any such bonus shall be paid to the
participant or, in the case of death, to the participant’s estate or heirs under
Article X at the same time as the bonus for such fiscal year is paid to
participants who continue to be employed.

 

  B. If a participant’s employment is terminated because the participant Retires
or is terminated by the Company without Cause, and such termination constitutes
a “separation from service” under Section 409A, unless otherwise determined by
the Committee, the participant shall be paid:

 

  1. any positive balance in the participant’s bonus bank on the first business
day that is more than six months following the date of termination of
employment, and

 

  2. a pro rata bonus for the fiscal year in which termination occurs based upon
the performance criteria in effect for such year and the percentage of salary
applicable to such participant’s bonus. Any such bonus shall be paid to the
participant as provided in Article X on the date on which the annual bonus is
paid to participants whose employment did not terminate, except that any portion
of the bonus that constitutes a pro rata portion of an amount that would have
been credited to the bonus bank absent termination of employment shall be paid
on the later of such date or the first business day that is more than six months
following the date of termination of employment.

 

  C. If a participant’s employment is terminated voluntarily by the participant
or if the participant is involuntarily terminated by the Company for Cause,

 

  1. any positive balance in the participant’s bonus bank shall be forfeited,
unless otherwise determined by the Committee in its discretion, in which case
such positive balance shall be paid on the first business day that is more than
six months following the date of termination of employment; and

 

  2.

no pro rata bonus shall be paid for the fiscal year in which termination occurs,
unless otherwise determined by the Committee in its discretion, in which case
the pro rata bonus will not exceed the amount that would be

 

5



--------------------------------------------------------------------------------

 

due based upon the performance criteria in effect for such year and the
percentage of salary applicable to such participant’s bonus, but applied to the
actual salary amount paid to the participant for the portion of the year that
the participant was employed. Any bonus so awarded shall be paid to the
participant as provided in Article IX.B.2.

A participant is deemed to have “Retired” for purposes of the Plan, if the
participant’s employment terminates, other than as a result of a termination by
the Company for Cause, at age 55 or later with at least ten years of service
with the Company or at age 65 or later with at least five years of service with
the Company.

“Cause” for purposes of this Plan shall be determined in the sole discretion of
the Board of Directors of the Company and shall mean:

 

  3. the willful and continued failure of the participant to perform
substantially the participant’s duties with the Company or its affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
participant by the Board of Directors of the Company which specifically
identifies the manner in which the Board believes that the participant has not
substantially performed the participant’s duties, or

 

  4. the willful engaging by the participant in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
participant, shall be considered “willful” unless it is done, or omitted to be
done, by the participant in bad faith or without reasonable belief that the
participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or its affiliates or based upon the advice of counsel for
the Company or its affiliates shall be conclusively presumed to be done, or
omitted to be done, by the participant in good faith and in the best interests
of the Company or its affiliates.

 

X. AWARD PAYMENTS

Awards determined by the Committee to be paid hereunder will be paid in cash no
later than the June 15 following the end of the fiscal year for which the award
is earned, unless deferred by a participant under a separate benefit plan of the
Company. The payment of any positive bonus bank balance that the Committee
determines to pay upon termination of employment shall be made as provided in
Article IX.

 

XI. MISCELLANEOUS

 

  A.

Nothing in this Plan shall confer upon a participant any right to continue in
the employment of the Company, or to interfere in any way with the right of the
Company to terminate the participant’s employment relationship with the Company
at any time. Participation provides no guarantee that any bonus will be

 

6



--------------------------------------------------------------------------------

 

paid. The success of the Company as measured by the achievement of EVA and
safety goals shall determine the extent to which participants may receive
bonuses hereunder, in the discretion of the Committee. Participation in the Plan
is not a right, but a privilege, subject to annual review by the Company. The
Company retains the right to withhold payment from any participant who violates
Company policies or for any other reason. The Company also has the right to
recover any amounts paid under the Plan if (i) the amount paid was based on the
achievement of financial results that were subsequently the subject of a
restatement, (ii) the participant is subject to the Company’s Executive
Compensation Recovery Policy; (iii) the participant engaged in intentional
misconduct that caused or partially caused the need for the restatement, and
(iv) the effect of the wrongdoing was to increase the amount of bonus or
incentive compensation. Any participant accepts any payment hereunder subject to
such recovery rights of the Company. The Company may, if it chooses, effect such
recovery by withholding from other amounts due to the participant by the
Company.

 

  B. The Plan shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

  C. If any term or provision of the Plan, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, the participant and
the Company intend for any court construing the Plan to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.

 

  D. The Company has no obligation to make any payments hereunder. Any payments
made shall be in the sole discretion of the Committee. The Company shall have no
obligation to set aside, earmark or invest any fund or money with which to pay
bonuses under the Plan.

 

  E. The payment made hereunder are intended to comply with the requirements of
Section 409A or an exception from compliance and the terms of the Plan related
thereto shall be construed accordingly. Payments hereunder that are subject to
Section 409A shall not be accelerated unless permitted under Section 409A.

 

  F. The Company shall have the right to terminate the Plan at any time in its
sole discretion. Upon termination, the participant shall have no right to
receive any amounts hereunder, including any amounts previously credited to a
bonus bank. Payout of any amount subject to Section 409A shall not occur earlier
than provided herein, except to the extent permitted by Section 409A.

 

  G. The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.

 

7



--------------------------------------------------------------------------------

  H. Prior to any payout hereunder, the Committee shall certify in writing, by
resolution or otherwise, the amount of the payout value of the award to be paid
to each participant as a result of the achieved performance goals.

 

  I. The Committee shall not increase the amount payable to a participant under
this Plan to an amount that is higher than the amount payable under the formula
established by the Compensation Committee in accordance with the requirements of
Section 162(m). Nothing in this Plan precludes the Company from making
additional payments or special awards to a participant outside of the Plan that
may or may not qualify as “performance-based” compensation under Section 162(m),
provided that such payment or award does not affect the qualification of any
bonus paid or payable under the Plan as “performance-based” compensation.

 

XII. SECTION 457A

If compensation earned under the Plan constitutes nonqualified deferred
compensation of a nonqualified entity subject to Section 457A of the Internal
Revenue Code of 1986, as amended, and regulations and guidance thereunder
(“Section 457A”), amounts credited to the bonus bank for a particular year will
be subject to federal income tax for the year in which such amounts are no
longer subject to a substantial risk of forfeiture under Section 457A. In such
case, such amounts subject to Section 457A will be included in the income of the
participant for federal income tax purposes in the year that the amount is no
longer subject to a substantial risk of forfeiture regardless of the time at
which such amount shall be payable to a participant. The Company shall be
required to collect applicable withholding taxes at the time that such amount is
no longer subject to a substantial risk of forfeiture. In order to assist the
participant in satisfying the withholding tax obligation, the Company will
distribute to the participant from the bonus bank in the calendar year in which
the withholding taxes are required to be collected the amount necessary to
satisfy the withholding tax obligation and deduct the tax advance from future
distributions with a payment schedule calling for the repayment of one-third of
a previously advanced tax payment per year in each of the next three taxable
years. If the Plan distributions in future years are not sufficient to repay the
previously advanced tax payments or if such bonus bank amounts on which tax was
paid are never earned and paid to the participant in the future, the repayment
of all or a portion of any such tax advances by the participant, after taking
into account the benefit of any related tax losses to the participant, may be
forgiven, in the discretion of the Committee.

EXECUTED effective as of the 8th day of July 2009.

 

WITNESSES:     TIDEWATER INC.       By:   /s/ Bruce D. Lundstrom        

Bruce D. Lundstrom

Executive Vice President,

General Counsel and Secretary

 

8